DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending, of which claims 1, 9, and 16 are independent.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered, the examiner’s reply is the following:
As to the objections to claims 1, 9 and 16, applicants’ amendments corrected the objections.
Regarding the rejection of the claims 1-20 under 35 USC 101, applicant’s arguments are not persuasive. 
Applicant argues that the “"determining by the computing processing system from the data of three dimensional representation of the axial fan, at least a single centerline of a single blade of the axial fan from a two dimensional projection of the axial fan," This feature cannot be performed in the human mind, or recorded on pen and paper, but instead requires the computer system to perform this feature. 3 This feature is also dissimilar to human performed concepts of observation, evaluation, judgment and opinion.” Response at 10.
The examiner respectfully disagrees. This argument is flawed because it assumes that the object representing a fan is one which does in fact have some complexity which is beyond the human minds capability of imagining the centerline of a fan blade in a two dimensional projection. The claim does not provide any particular approach such that the human mind could in fact evaluate and judge the centerline of a single fan blade. Humans routinely evaluate and judge the center of things and nothing in this claim limitation precludes or renders such mental process outside the normal human abilities.
Applicant also argues that “[c]laim 1 does not recite any mathematical relationships, mathematical formulas or equations, or mathematical calculations. Claim 1 is not directed on its own or per se to a mathematical concept.” Id. Essentially, applicant argues that the limitation “calculating by the computer processing system based on the initial value of fan rotation, an actual value of fan rotational direction” is only based on or involves a mathematical concept. 
The examiner respectfully disagrees. Applicant chose to define this limitation as a calculation. The specification discloses that a “slope calculation” is part of this determination. Calculating slope is a basic mathematical algorithm and is more than a calculation that merely involves mathematical concepts. (see published specification [0009]). Dependent claim 7 also provides evidence that this calculation to determine rotation direction is using actual mathematical algorithms of calculating slope. It is also noted that the examiner explained that this could alternatively be considered a mental process where through mental evaluation and judgement the rotation direction can be determined (this is also conceded as the prior art method by applicant, see published specification [0004]). As recited, the claim is broadly claiming an abstract idea. 
The rejection is maintained.

Regarding the rejection of the claims 1-20 under 35 USC 103, applicant’s arguments are not persuasive.
Applicant discusses the examiner’s position, summarizes the art of record and argues that “[w]hile Claim 1 is directed to determining a direction of fan rotation, Hamada is not. Rather Hamada "relates to an axial flow fan that includes a plurality of blades and an air-conditioning apparatus that includes the axial flow fan. 12 In other words, Hamada knows the rotation direction of the disclosed axial fan.” Response at 12. 
The examiner is not persuaded. As applicant describes the fan direction is determined by various calculations related to the trailing edges of fan blades. The examiner cited to portion of Hamada that also perform calculations related to the blade edges (leading and trailing). From this a person of ordinary skill in the art can apply these calculations to determine the rotation direction which is “the trailing edge 20 on the backward side in the rotational direction 3.” (Hamada, [0069]). Here Hamada provides to a person of ordinary skill in the art the ability to determine the rotation direction via the calculations relating to the blade edges. This combines with the D1 reference to teach and suggest all the features and limitations found in the claims as recited. 
Applicant also argues that “[n]either reference teaches "a single centerline of a single blade of the axial fan from a two dimensional projection of the axial fan." Response at 13. Thus, what appears to be at issue is whether or not the art of record alone or in combination would have made obvious associating the single blade centerline with the other fan properties and parameters for a better understanding of the forces in the fan.
D1 teaches and suggests using CFD analysis and a Multiple Reference Frame model to understand the axial and swirl flow components of a fluid. (see foreign translation Fig. 1 [0005-0007]). To a person having ordinary skill in the art knowing the rotation direction is required in order to analyze the flow of fluids and the flow and swirl are directly impacted by such rotation. Thus, a variety of parameters and properties are needed as part of the analysis of the axial fan. One of ordinary skill in the art is motivated to improve the analysis and having an additional basic parameter such as the centerline of blades of the fan to improve the blade edge analysis is reasonable motivation to combine D1 and Hamada. As noted, the fan rotation direction is determined by the calculations related to the fan edges. No explicit other recitations are present in the claim.
The rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to
an abstract idea without significantly more.
Step 1: With respect to claims 1, 9, and 16, applying step 1, the preamble of independent claims 1, 9 and 16, claims a method, a system, a non-transitory computer-readable medium, as such these claims fall within the statutory categories of a process, machine, and product, respectively.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below.
The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. A computer-implemented method comprises: 
receiving by a computer processing system digital data of a three dimensional representation of an axial fan having plural fan blade; 
determining by the computer processing system from the data of the three dimensional representation of the axial fan, at least a single centerline of a single blade of the axial fan from a two dimensional projection of the axial fan (mental process - observation, evaluation, judgment, opinion); and 
calculating by the computer processing system based on an initial value of fan rotation, an actual value of fan rotational direction (mathematical concepts).

The limitation reciting the "determining" step as analyzed include concepts directed to
the "mental process" groupings of abstract ideas performed in the human mind (including an
observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection Ill). 
Judging the middle (i.e., imagining the centerline of a blade) or center of a 2D shape is able to be fully performed in the mind, or recorded on pen and paper.
The limitation "calculating the …rotational direction" is an abstract idea because it is
explicitly directed to a mathematical relationship to calculate a rotation direction (MPEP
2106.04(a)(2)(l)(A)(i, ii)), or alternatively, this is also capable of being performed entirely in the mind by observing the fan and identifying the fan rotation direction. 
Step 2A, prong two: Under step 2A prong two, this judicial exception is not integrated
into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity.
The general preamble limitations and the generic recitation of a "computing processing system" are and are deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. processors, memory, or non-transitory storage medium containing instructions which when executed by a processor, cause the processor to perform operations) are recited at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06.
The limitation "receiving by a computer processing system digital data of a three dimensional representation of an axial fan having plural fan blade"; is construed as merely supplying the data necessary to carry out the abstract ideas of the invention. The data needed for the execution of the mathematical computations and making the mental judgements is necessarily limited to the fan and its blade under study.
When viewed in combination or as a whole, the recited additional elements do no more
than merely provide the necessary values for the solving of the mathematical algorithms and
equations. Accordingly, these additional elements do not integrate the abstract idea into a
practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception.
The limitations "receiving by a computer processing system digital data of a three dimensional representation of an axial fan having plural fan blade" is an element that the courts have recognized as well-understood, routine, and conventional (see MPEP 2106.05(d)(II). (see Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, a conclusion that these limitations are is well-understood, routine conventional activity is supported under Berkheimer Option 2 - Court Decisions in MPEP §2106.05(d)(II)).
Thus, the independent claim 1 does not add significantly more than the abstract idea.
Independent claims 9 and 16 are directed to substantially the same subject matter as
independent claim 1 and is rejected under similar rationale and further failure to add significantly more. Therefore, the claims are not patent eligible under35 U.S.C. 101. The same conclusion is reached for the dependent claims.
Claims 2, 10 and 17 recite “wherein calculating the actual value of fan rotation direction, comprises: partitioning by the computer processing system received data into a first partition corresponding to a fan blade segment and a second partition corresponding to a motor segment.” These limitations are interpreted as simple data processing and merely supply the data necessary to carry out the abstract ideas of the invention. The data needed for the execution of the mathematical computations and making the mental judgements is necessarily limited to the fan under study and the definitions of the related variables and parameters are required to solve the algorithms. When viewed in combination or as a whole, the recited additional elements do no more than merely provide the necessary values for the solving of the mathematical algorithms and equations. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 3, 11 and 18 recite “determining by the computer processing system from the partitioned data, a target blade segment based on a viewing angle; extracting by the computer processing system a centerline from the target blade segment; calculating by the computer processing system slopes of edges of the blade to determine a leading side region and a trailing side region of the centerline; and setting by the computer processing system actual fan rotational direction, according to the calculated slopes.” These limitations are a further mathematical concept abstract idea because it is explicitly directed to a mathematical relationship to calculate a centerline and slopes (MPEP 2106.04(a)(2)(l)(A)(i, ii)).

Claims 4, 12 and 18 recite “wherein determining the fan blade segment comprises: calculating axial fan diameter to normalize the parameters; generating a ring according to the calculated axial fan diameter; identifying overlapping parts of the axial fan by applying a Boolean function to the ring and the calculated fan diameter; and performing a Boolean operation on the ring and the fan geometry to isolate overlapping parts.” These limitations are a further mathematical concept abstract idea because it is explicitly directed to a mathematical relationship to calculate a diameter and perform Boolean operations (MPEP 2106.04(a)(2)(l)(A)(i, ii)).

Claims 5, 13 and 19 recite “wherein calculating the actual fan rotation direction comprises: causing the system to radially project a plurality of rays from the center of the axial fan.” This is a mathematical concept - building a mathematical beam or ray based on the data. The claim language provides that the underlying mathematical concept and mental process is performed by generic computer components. The claim does not include claim elements that would include a claimed applied practical application.

Claims 6, 14 and 20 recite “wherein calculating the actual fan rotation direction further comprises: recording by the system a non-zero signal for each instance where a projected ray intersects a solid surface of the two dimensional representation of the axial fan.” This is insignificant extra-solution activity of data storage. Storing data needed for the generic computing system is an element that the courts have recognized as well-understood, routine, and conventional (see MPEP 2106.05(d)(II). (see Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, a conclusion that these limitations are is well-understood, routine conventional activity is supported under Berkheimer Option 2 - Court Decisions in MPEP §2106.05(d) (II)).

Claims 7, 15 and 20 recite “calculating the actual fan rotation direction further comprises: calculating by the system, centerlines of the blades from the non-zero signals (mathematical concepts); performing a slope calculation on each blade to determine trailing and leading edges of the blades (mathematical concepts); and determining fan rotation direction according the determined trailing and leading edges (mental process - observation, evaluation, judgment, opinion).”

Claims 8 recites “simulating a physical fluid flow process in a flow volume that includes the representation of the axial fan according to the determined fan rotation direction; and wherein the actual fan rotational direction is determined by setting the rotation direction as the direction in which the leading side region enters the fluid first or as the rotation direction in which the trailing side region enters the fluid last.” This is recited at a high level of generality and as such is construed to be a further recitation of a mental process regarding fluid flow in the direction of the fan rotation that is perceived through observation and evaluation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017 072922 A (submitted in IDS dated 3/4/2021 reference “D1”) in view of Hamada et al., US 2015/0044058 (“Hamada”).
1. D1 discloses A computer-implemented method comprises: 
receiving by a computer processing system digital data of a three dimensional representation of an axial fan having plural fan blade (D1, Fig. 1 illustrating an axial fan with blades; [0005-0007] describing CFD analysis and the Multiple Reference Frame model are synergized to provide “an object of the present invention to provide an analysis method, an analysis apparatus, and an analysis program for an axial-flow fan, which are capable of accurately calculating both an axial flow component and a swirl component of a fluid by fusing a calculation technique based on a momentum model and a calculation technique based on an MRF model. It is to be noted that the present invention is not limited to this purpose, and it is possible to provide an operational effect which is guided by each of the configurations described in the following embodiment for carrying out the invention, and to provide an operational effect which cannot be obtained by the conventional technique.”; [0021-0022] describing the axial fan of Fig. 1 and the computer aided design (CAD) model of the object under study.); 
determining by the computer processing system from the data of the three dimensional representation of the axial fan (D1, Fig. 1 illustrating an axial fan with blades; [0021-0022] describing the axial fan of Fig. 1 and the computer aided design (CAD) model of the object under study.”).
While D1 discloses various features of the fan and its components including the blades and calculating the axial fluid flow (i.e., thus a direction of rotation is implied), it does not explicitly disclose at least a single centerline of a single blade of the axial fan from a two dimensional projection of the axial fan, calculating by the computer processing system based on the initial value of fan rotation, an actual value of fan rotational direction.
Hamada teaches at least a single centerline of a single blade of the axial fan from a two dimensional projection of the axial fan (Hamada, Fig. 3 6 centerline of a single blade in the mesh design, see also Fig. 9, [0076] “the chord center line 6 is defined as a curve formed of midpoints, on concentric circles 9 having as their center the axis of rotation 2a of the boss 2”); 
calculating by the computer processing system based on an initial value of fan rotation, an actual value of fan rotational direction (Hamada, Fig. 5 3 direction of rotation, [0063] “The shape of each blade 1 is defined by a leading edge 10 on the forward side of the blades 1 in the rotational direction 3 in which the blades 1 rotate, a trailing edge 20 on the backward side in the rotational direction 3 in which the blades 1 rotate, and an outer circumferential edge 12 defining the outer circumference of the blades 1.”; [0069] “Also in the blade 1, a second curved portion 20a and a third curved portion 20b are formed on the trailing edge 20 on the backward side in the rotational direction 3.” Thus, the direction of rotation of the fan blade is part of and the analysis of fluid flow is based on the direction of rotation being actual and initial.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined D1 (directed to axial fan design and analysis) and Hamada (directed to axial fan design and analysis) and arrived at a method that includes centerlines and fan rotational direction. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. including additional design elements and labels for the fan) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. improved results from the analysis to predict the fluid flows of the axial fan and the direction of the flows.).

2. Modified D1 teaches the method of claim 1 wherein calculating the actual value of fan rotation direction, comprises: partitioning by the computer processing system received data into a first partition corresponding to a fan blade segment and a second partition corresponding to a motor segment (D1, [0022] “CAD (Computer Aided Design) model in which the shape of an object to be analyzed is reproduced is created. Since an MRF model is used in the CFD analysis of this embodiment, a region including a fan 2 (i.e., a penetration portion 6) is set as a fan region, and a region around a fan region is set as a peripheral region. In the fan region (rotating region), a rotating coordinate system is set to perform the calculation of the flow field around the fan 2 and the shape of the hub 3 and the blade 4 of the fan 2 is modeled.” Hub is the motor segment and the blade 4 segment are partitioned.).

3. Modified D1 teaches the method of claim 2 wherein calculating the actual value of fan rotation direction, further comprises: determining by the computer processing system from the partitioned data, a target blade segment based on a viewing angle (D1 [0022] “CAD (Computer Aided Design) model in which the shape of an object to be analyzed is reproduced is created. Since an MRF model is used in the CFD analysis of this embodiment, a region including a fan 2 (i.e., a penetration portion 6) is set as a fan region, and a region around a fan region is set as a peripheral region. In the fan region (rotating region), a rotating coordinate system is set to perform the calculation of the flow field around the fan 2 and the shape of the hub 3 and the blade 4 of the fan 2 is modeled.”); 
extracting by the computer processing system a centerline from the target blade segment (Hamada, Fig. 3 6 centerline of a single blade in the mesh design, see also Fig. 9, [0076] “the chord center line 6 is defined as a curve formed of midpoints, on concentric circles 9 having as their center the axis of rotation 2a of the boss 2”); 
calculating by the computer processing system slopes of edges of the blade to determine a leading side region or a trailing side region of the centerline (Hamada, [0063] “The shape of each blade 1 is defined by a leading edge 10 on the forward side of the blades 1 in the rotational direction 3 in which the blades 1 rotate, a trailing edge 20 on the backward side in the rotational direction 3 in which the blades 1 rotate, and an outer circumferential edge 12 defining the outer circumference of the blades 1.”); and setting by the computer processing system actual fan rotational direction, according to the calculated slopes (Hamada, [0061] “Each blade 1 is slanted at a predetermined angle relative to an axis of rotation 2a of the boss 2.” The angle of the blades is a slope).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined D1 (directed to axial fan design and analysis) and Hamada (directed to axial fan design and analysis) and arrived at a method that includes centerlines and fan rotational direction. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. including additional design elements and labels for the fan) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. improved results from the analysis to predict the fluid flows of the axial fan and the direction of the flows.).

4. Modified D1 teaches the method of claim 3 wherein determining the fan blade segment comprises: calculating axial fan diameter to normalize the parameters; generating a ring according to the calculated axial fan diameter; identifying overlapping parts of the axial fan by applying a Boolean function to the ring and the calculated fan diameter; and performing a Boolean operation on the ring and the fan geometry to isolate overlapping parts (D1, [0022] “CAD (Computer Aided Design) model in which the shape of an object to be analyzed is reproduced is created.”; [0026] “Examples of the shape data include an axial flow direction projection area AF of the fan area, an axial flow direction projection area Ab of the blade 4, a radius R of the fan 2, a thickness d of the fan area, a number Mb of the blades 4, and a number Mf of the fans 2. The axial flow direction projection area AF of the fan region is an area when the fan region is projected in a direction (axial flow direction) along the rotation axis of the fan 2, and the axial flow direction projection area Ab of the blade 4 is an area when the blade 4 is projected similarly in an axial flow direction.” CAD programs include basic Boolean operators and these are considered within the ordinary skill in the art.). 

5. Modified D1 teaches the method of claim 1. D1 does not explicitly disclose, but Hamada teaches wherein calculating the actual fan rotation direction comprises: causing the system to radially project a plurality of rays from the center of the axial fan (Hamada, [0192] “1 blade, la pressure surface, 1b suction surface, 2 boss, 2a axis of rotation, 2b lid surface, 3 rotational direction, 4 inflow direction, 5 fluid flow direction, 6 chord center line, 6a contact point, 7 perpendicular plane, 8A, 8B, SC virtual line, 9 concentric circle, 9a first concentric circle, 9b second concentric circle, 10 leading edge, 10a first curved portion, 11 leading-edge rearmost point, 12 outer circumferential edge, 13 bell-mouth, 14 streamline limit, 15 fluid pushing direction, 20 trailing edge” Here the virtual lines are construed as teaching beams radially projecting from the center for the analysis.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined D1 (directed to axial fan design and analysis) and Hamada (directed to axial fan design and analysis) and arrived at a method that includes centerlines and fan rotational direction. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. including additional design elements and labels for the fan) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. improved results from the analysis to predict the fluid flows of the axial fan and the direction of the flows.).

6. Modified D1 teaches the method of claim 5. D1 does not explicitly disclose, but Hamada teaches wherein calculating the actual fan rotation direction further comprises: recording by the system a non-zero signal for each instance where a projected ray intersects a solid surface of the two dimensional representation of the axial fan (Hamada, [0072] “first intersection 25 is an intersection between the ailing edge 20 and a first concentric circle 9a, which is one of concentric circles about the axis of rotation 2a of the boss 2 and passes through the leading-edge rearmost point 11.”; [0192] “1 blade, la pressure surface, 1b suction surface, 2 boss, 2a axis of rotation, 2b lid surface, 3 rotational direction, 4 inflow direction, 5 fluid flow direction, 6 chord center line, 6a contact point, 7 perpendicular plane, 8A, 8B, SC virtual line, 9 concentric circle, 9a first concentric circle, 9b second concentric circle, 10 leading edge, 10a first curved portion, 11 leading-edge rearmost point, 12 outer circumferential edge, 13 bell-mouth, 14 streamline limit, 15 fluid pushing direction, 20 trailing edge” Here the virtual lines are construed as teaching beams radially projecting from the center for the analysis and the intersection points are the signals to indicate the intersection.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined D1 (directed to axial fan design and analysis) and Hamada (directed to axial fan design and analysis) and arrived at a method that includes centerlines and fan rotational direction. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. including additional design elements and labels for the fan) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. improved results from the analysis to predict the fluid flows of the axial fan and the direction of the flows.).

7. Modified D1 teaches the method of claim 6 wherein calculating the actual fan rotation direction further comprises: calculating by the system, centerlines of the blades from the non-zero signals; performing a slope calculation on each blade to determine trailing and leading edges of the blades; and determining fan rotation direction according the determined trailing and leading edges (Hamada, [0062] “The blades 1 rotate in a rotational direction 3 using a rotational force transmitted to the boss 2.”; [0063] “The shape of each blade 1 is defined by a leading edge 10 on the forward side of the blades 1 in the rotational direction 3 in which the blades 1 rotate, a trailing edge 20 on the backward side in the rotational direction 3 in which the blades 1 rotate, and an outer circumferential edge 12 defining the outer circumference of the blades 1.”; [0076] “View (c) of FIG. 2 illustrates a chord center line 6 and a perpendicular plane 7 that extends from a position where the chord center line 6 intersects with the circumferential surface of the boss 2 in a direction perpendicular to the axis of rotation 2a of the boss 2. The fluid flows in the fluid flow direction 5.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined D1 (directed to axial fan design and analysis) and Hamada (directed to axial fan design and analysis) and arrived at a method that includes centerlines and fan rotational direction. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. including additional design elements and labels for the fan) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. improved results from the analysis to predict the fluid flows of the axial fan and the direction of the flows.).

8. Modified D1 teaches the method of claim 1, further comprises: simulating a physical fluid flow process in a flow volume that includes the representation of the axial fan according to the determined fan rotation direction; and wherein the actual fan rotational direction is determined by setting the rotation direction as the direction in which the leading side region enters the fluid first or as the rotation direction in which the trailing side region enters the fluid last (D1, [0029] “The analysis unit 21 calculates the pressure loss P and the air volume Q of the fan 2 by setting the analysis model described above and performing the CFD analysis using the MRF model.”; see also [0030-0039]  providing more details regarding the fluid analysis of the axial fan flow that would take into account the additional elements taught and suggested by Hamada.).

9. D1 discloses A computer system comprising: one or more processors; and memory operatively coupled to the one or more processors; a computer readable storage medium that stores executable computer instructions that cause the computer system to (D1, Fig. 2 illustrating computer system for performing the axial fan design and analysis). Additionally, incorporating the rejection of claim 1, claim 9 is rejected for the same reasons as detailed above.

Claim 10 contains limitations for a system which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 11 contains limitations for a system which are similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.

Claim 12 contains limitations for a system which are similar to the limitations for the method described in claim 4, and is rejected for the same reasons as detailed above.

Claim 13 contains limitations for a system which are similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above.

Claim 14 contains limitations for a system which are similar to the limitations for the method described in claim 6, and is rejected for the same reasons as detailed above.

Claim 15 contains limitations for a system which are similar to the limitations for the method described in claim 7, and is rejected for the same reasons as detailed above.

16. D1 discloses A computer program product stored on an non-transitory computer readable medium storing executable computer instructions for determining axial fan rotation direction, the instructions causing a computer system to (D1, Fig. 2 illustrating computer system for performing the axial fan design and analysis, see also accompanying description in [0024]). Additionally, incorporating the rejection of claim 1, claim 9 is rejected for the same reasons as detailed above.

Claim 17 contains limitations for a computer program product which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 18 contains limitations for a computer program product which are similar to the limitations for the method described in claims 3 and 4, and is rejected for the same reasons as detailed above.

Claim 19 contains limitations for a computer program product which are similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above.

Claim 20 contains limitations for a computer program product which are similar to the limitations for the method described in claims 6 and 7, and is rejected for the same reasons as detailed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148